Exhibit 10.4

FIRST DEFIANCE FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

AMENDMENT TO PERFORMANCE-BASED

RESTRICTED STOCK UNIT AWARD AGREEMENTS – LONG TERM GROWTH

This Amendment to Performance-Based Restricted Stock Unit Award Agreements –
Long Term Growth (this “Amendment Agreement”) is made and entered into by and
between First Defiance Financial Corp. (the “Company”) and [_______________]
(the “Participant,” and together with the Company, the “Parties”).

RECITALS

A. The Company and the Participant are parties to that certain Performance-Based
Restricted Stock Unit Award Agreement – Long Term Growth set forth in Attachment
A hereto (the “Award”), under the First Defiance Financial Corp. 2018 Equity
Incentive Plan (the “Plan”).

B. Under the Award, the Participant holds a number of restricted stock units
(the “RSUs”) which shall vest in an amount based upon Company performance during
a specified three-year performance period (the “Performance Period”) and other
terms set forth therein.

C. The Company is a party to an Agreement and Plan of Merger between the Company
and United Community Financial Corp. (“United Community”), dated as of
September 9, 2019, under which United Community will merge with and into the
Company (the “Merger”).

D. The Merger will occur during the Performance Period, and due to the effects
of the Merger, measurements of Company performance for periods before and after
the Merger will not be comparable, and therefore, not readily determinable.

E. Without adjustment to the Award to account for the effects of the Merger, the
Merger may unintentionally impact the number of RSUs subject to the Award in
which the Participant will vest.

F. The Company and the Participant agree that adjustment of the Award as
specified in this Amendment Agreement will preserve the intent of the Company to
incentivize and reward Participant’s contributions to the Company’s performance
and will not impair the value of the Award to the Participant.

G. This Amendment Agreement is strictly conditioned upon and subject to the
consummation of the Merger, and absent the consummation of the Merger, this
Amendment Agreement shall be null and void, ab initio.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants of the Parties set forth in this Amendment Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby expressly
covenant, consent, and agree as follows:



--------------------------------------------------------------------------------

1. Section 5 of the Award is amended by deleting the existing Section 5 in its
entirety and replacing it with the following:

“Vesting: At the end of the Performance Period, the Participant shall vest in
between 0% and 100% of the RSUs subject to the Maximum Award based on the
achievement of the Performance Objectives set forth below during the Performance
Period; provided, however, that the calculation of such Performance Objectives
shall occur as specified in this Section 5.

For the purposes of determining the number of RSUs subject to the Maximum Award
in which the Participant will vest, the Maximum Award shall be divided into
three substantially equal tranches which correspond to the three calendar years
in the applicable Performance Period. Notwithstanding anything in this Award
Agreement or to the contrary, and as applicable, the Asset Growth for the 2018
and 2019 Tranche, each as may be applicable, shall be based on actual Company
performance during calendar years 2018 and 2019; and the Asset Growth for the
2020 Tranche and 2021 Tranche, each as may be applicable, shall be deemed to
have been at the level necessary to earn one hundred percent (100%) of the RSUs,
without respect to actual performance during calendar years 2020 and 2021. The
Committee shall determine the number of RSUs vesting with respect to each
Tranche based on the foregoing and any other factors that the Committee deems
relevant. The Committee, in its sole discretion, may adjust the number of RSUs
vesting.

Notwithstanding anything in Section 2 to the contrary, the end of the
Performance Period for each Award outstanding as of the date hereof shall be the
date of the closing of the merger, as defined in the Agreement and Plan of
Merger between the Company and United Community Financial Corp., dated as of
September 9, 2019. The RSUs shall settle thereafter as provided in Section 8.”

2. Section 6 of the Award is amended by deleting the existing Section 6(a) in
its entirety and replacing it with the following:

“Death; Disability; Retirement: If the Participant dies, becomes Disabled or
Retires during any Performance Period, the Participant shall vest in a number of
RSUs for that Performance Period as provided in Section 5, as if the Participant
had remained in the employ of the Company through the end of the applicable
Performance Period. Vested RSUs shall be settled in a lump sum within 60 days
following the Participant’s death, Disability or Retirement.



--------------------------------------------------------------------------------

3. Section 6 of the Award is amended by deleting the existing Section 6(b) in
its entirety and replacing it with the following:

“Change in Control: If a Change in Control occurs during a Performance Period
and the Participant is terminated by the Company prior to the conclusion of the
Performance Period other than for Cause, the Participant shall vest in the
number of RSUs as provided in Section 5, as if the Participant had remained in
the employ of the Company through the end of the applicable Performance Period.
Such vested RSUs shall be settled in a lump sum within 60 days following the
Participant’s termination.”

4. Solely for the purpose of Section 6(b) of the Award, as amended, the Company
has determined that the consummation of the Merger shall be deemed to be a
Change in Control.

5. In all other respects, the Award shall remain unchanged and in full force and
effect.

*     *     *    *

IN WITNESS WHEREOF, the Company has caused this Amendment Agreement to be
executed in its name and on its behalf as of the date first written below, and
the Participant acknowledges acceptance of the terms and conditions of this
Amendment Agreement.

 

PARTICIPANT                                         
                                                                    Date:
                         FIRST DEFIANCE FINANCIAL CORP.    By:
                                         
                                                         Date:
                         Its:                                          
                                                         



--------------------------------------------------------------------------------

Attachment A

Performance-Based Restricted Stock Unit Award Agreements

 

Date of Award   

Target Number

of RSUs

   Tranche Vesting at Actual Performance    Tranches Vesting at
Target Performance [_________], 2018    [            ]   

2018 Tranche

2019 Tranche

   2020 Tranche [_________], 2019    [            ]    2019 Tranche   

2020 Tranche

2021 Tranche